Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into effective as of January 1, 2008 (except with respect to item 1 below, which
shall be effective as of December 31, 2007), by and between InnerWorkings, Inc.,
a Delaware corporation (the “Company”), and Nick Galassi (“Galassi”).

 

WHEREAS, the Company and Galassi are parties to an employment agreement
effective as of January 1, 2005, as amended (the “Agreement”); and

 

WHEREAS, the parties desire to amend certain terms of the Agreement under which
Galassi shall continue to be employed by the Company; and

 

WHERAS, the parties desire to set forth the amended terms and conditions, with
the understanding that the remaining terms and conditions of the Agreement shall
continue in full force and effect, except where amended by this Amendment.

 

NOW THEREFORE, in accordance with Section 16 of the Agreement and in
consideration of the foregoing recitals, the mutual promises and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.             The first sentence of Section 2 of the Agreement is amended to
provide that the term of the Agreement shall expire on January 2, 2012, unless
earlier terminated by either party, in accordance with the terms of the
Agreement.

 

2.             Section 3 of the Agreement is hereby deleted in its entirety and
replaced with the following new Section 3:

 

“3. Compensation.  Manager shall be compensated by the Company for his services
as follows:

 

(a) Base Salary. During the term of this Agreement, Manager shall be paid a base
salary (“Base Salary”) of $27,916.67 per month (or $335,000 on an annualized
basis), subject to applicable withholding, in accordance with the Company’s
normal payroll procedures. Manager’s salary shall be reviewed on an annual basis
by the Company for possible increase (but not decrease) based on the Company’s
operating results and financial condition, salaries paid to other Company
executives, and general marketplace and other applicable considerations. Such
increased Base Salary, if any, shall then constitute Manager’s “Base Salary” for
purposes of this Agreement.

 

(b) Benefits. During the term of this Agreement, Manager shall have the right,
on the same basis as other members of senior management of the Company, to
participate in and to receive benefits under any of the Company’s executive and
employee benefit plans, insurance programs and/or indemnification agreements,

 

--------------------------------------------------------------------------------


 

as may be in effect from time to time, subject to any applicable waiting periods
and other restrictions. In addition, Manager shall be entitled to the benefits
afforded to other members of senior management under the Company’s vacation,
holiday and business expense reimbursement policies.

 

(c) Bonuses. In addition to the Base Salary, Manager shall be eligible to
receive an annual performance bonus (“Performance Bonus”) under the
InnerWorkings Annual Incentive Plan (or any successor plan thereto).  The
Performance Bonus shall have a target payment date within 2-1/2 months following
the end of each fiscal year of the Company, but in no event shall the
Performance Bonus be paid later than the end of the calendar year following the
end of the fiscal year on which the Performance Bonus is based, unless such
amounts have otherwise been deferred in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(d) Expenses. In addition to reimbursement for business expenses incurred by
Manager in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Manager for the full amount of his
insurance costs should he elect to participate in the Company’s insurance
program(s). In addition, Manager shall be reimbursed $800/month for automobile
expenses.”

 

3.             The period at the end of subparagraph 5(b)(ii) of the Agreement
shall be replaced with a semicolon and the following subparagraph (iii) shall be
added to paragraph 5(b) of the Agreement:

 

“(iii) immediate vesting of i) all restricted stock granted on or about
January 22, 2008, and ii) all stock options granted on or about January 22,
2008, as if Manager’s employment had continued for a period of twenty-four (24)
months following the termination.”

 

4.             The following clause shall be added to the end of Paragraph
(b) of Section 5 of the Agreement:

 

“In addition, if Section 409A of the Code requires that a payment hereunder may
not commence for a period of six (6) months following termination of employment,
then such payments shall be withheld by the Company and paid as soon as
permissible, along with such other monthly payments then due and payable.”

 

5.             The following clause shall be added to Section 6 of the Agreement
after “2004 Unit Option Plan”:

 

“(except as provided immediately below)”.

 

6.             The following new paragraph shall be added to Section 6 of the
Agreement:

 

“If during the three (3) months prior to the public announcement of a proposed
Change in Control, or at any time following a Change in Control, the Manager’s
employment is terminated by the Company for any reason other than Cause, or
terminated by the Manager for Good Reason, the Manager shall be entitled to

 

--------------------------------------------------------------------------------


 

immediate vesting of i) all restricted stock granted on or about January 22,
2008, and ii) all stock options granted on or about January 22, 2008; provided
that, for purposes of this paragraph, a “Change in Control” shall have the same
meaning as the term “Change in Control” set forth in the Company’s 2006 Stock
Incentive Plan.”

 

7.             In all other respects, the Agreement shall remain in full force
and effect.

 

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth below.

 

INNERWORKINGS, INC. 

MANAGER

 

 

By:

 /s/ Steven E. Zuccarini

 

/s/ Nicholas J. Galassi

Chief Executive Officer

Nicholas J. Galassi

 

 

Date: January 22, 2008

Date: January 22, 2008

 

 

 

--------------------------------------------------------------------------------